          Case 2:17-cr-00563-JD Document 112 Filed 10/03/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                              CRIMINAL ACTION

              v.

KENNETH SMUKLER                                            NO. 17-563-02

                                          ORDER

       AND NOW, this 1st day of October, 2018, upon consideration of defendant’s trial status

report dated September 11, 2018, IT IS ORDERED that defendant shall submit a supplemental

report to the Court (letter to Chambers, Room 12613) on or before October 8, 2018, with respect

to trial status. IT IS FURTHER ORDERED that, excepting only as noted above, the Order

dated April 4, 2018, specially listing the case for trial to commence on November 13, 2018, and

attaching all counsel for trial, REMAINS IN EFFECT.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
